         18-13989-jlg      Doc 119      Filed 07/25/21 Entered 07/26/21 00:11:00                   Imaged
                                       Certificate of Notice Pg 1 of 4
                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF NEW YORK
                                               One Bowling Green
                                            New York, NY 10004−1408


IN RE: Russian Samovar, Inc.                               CASE NO.: 18−13989−jlg

Social Security/Taxpayer ID/Employer ID/Other Nos.:        CHAPTER: 11
13−3333411




                                         NOTICE OF DISMISSAL



An order of dismissal was entered by the Honorable James L. Garrity Jr. in this Chapter 11 case.

Russian Samovar, Inc. was dismissed from the case on July 23, 2021 .




Dated: July 23, 2021                                        Vito Genna
                                                            Clerk of the Court
                 18-13989-jlg             Doc 119         Filed 07/25/21 Entered 07/26/21 00:11:00                                      Imaged
                                                         Certificate of Notice Pg 2 of 4
                                                              United States Bankruptcy Court
                                                              Southern District of New York
In re:                                                                                                                 Case No. 18-13989-jlg
Russian Samovar, Inc.                                                                                                  Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0208-1                                                  User: Admin                                                                 Page 1 of 3
Date Rcvd: Jul 23, 2021                                               Form ID: 131                                                              Total Noticed: 42
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 25, 2021:
Recip ID                 Recipient Name and Address
db                     + Russian Samovar, Inc., 256 West 52nd Street, New York, NY 10019-5821
smg                      N.Y. State Unemployment Insurance Fund, P.O. Box 551, Albany, NY 12201-0551
smg                    + New York City Dept. Of Finance, Office of Legal Affairs, 375 Pearl Street, 30th Floor, New York, NY 10038-1442
smg                    + United States Attorney's Office, Southern District of New York, Attention: Tax & Bankruptcy Unit, 86 Chambers Street, Third Floor, New
                         York, NY 10007-1825
7460097                + ALLWAYS ELEVATOR, 5 DAVIDS DRIVE, HAUPPAUGE, NY 11788-2004
7460098                + ALVIN NEDERLANDER AND ASSOC., 1501 BROADWAY, 15TH FLOOR, NEW YORK, NY 10036-5601
7460099                + ALVIN NEDERLANDER ASSOCS, INC., Law Offices of David Malkin, P.C., 950 Third Avenue, New York NY 10022-2705
7507759                + AmTrust North America, Inc. on behalf of, Security National Insurance Company, c/o Maurice Wutscher LLP, 23611 Chagrin Blvd., Suite
                         207, Beachwood, OH 44122-5540
7460101                + BEST METROPOLITAN TOWEL AND LI, 60 MADISON AVENUE, HEMPSTEAD, NY 11550-4812
7460102                + CLASSIC SANITATION, 409 RIVER ROAD, CLIFTON, NJ 07014-1566
7460103                + CON EDISON, JAF STATION, PO BOX 1702, NEW YORK, NY 10116-1702
7466152                + Consolidated Edison Company of New York, Inc., 4 Irving Place, Rm 1875-S, New York, NY 10003-3502
7460104                  ELIZABETH HARDWICK, ARCHITECT, 95 FORSYTH STREET, NEW YORK, NY 10002
7460105                + EMPIRE MERCHANTS, 16 BRIDGEWATER STREET, BROOKLYN, NY 11222-3804
7460106                + FIREQUEST, 151 28TH STREET, BROOKLYN, NY 11232-1607
7460108                + GOLPAC, 10 PERU ROAD, CLIFTON, NJ 07012-1625
7519939                + Golpac LLC, 171 W.colfax Ave, Roselle Park, NJ 07204-1605
7460110                + JOHN IANNUZZI LAW, 233 BROADWAY, #2204, NEW YORK, NY 10279-2204
7460111                + LAW OFFICE DAVID MALKIN, PC, 950 THIRD AVENUE, NEW YORK, NY 10022-2769
7464580                + Law Offices of David Malkin, P.C., Attorneys for Alvin Nederlander, Associates, Inc., 950 Third Avenue, 32nd Floor, New York, New
                         York 10022-2717
7460112                + MATVEY SHATZ, 22559 MARGARITA DRIVE, WOODLAND HILLS, CA 91364-4028
7511408                + MAURICE WUTSCHER LLP, Attorneys for AmTrust, North America, Inc., 5 Walter Foran Blvd. Suite 2007, Flemington, N 08822-4674
7460113                + NY FIRE DEPARTMENT, 1 CENTRE STREET, NEW YORK, NY 10007-1602
7460114                + NYC DEPARTMENT OF FINANCE, ATTN. LEGAL AFFAIRS, 345 ADAMS STREET-3RD FLOOR, BROOKLYN, NY 11201-3739
7460115                + NYC OFFICE OF THE SHERIFF, 66 JOHN STREET, NEW YORK, NY 10038-3735
7460118                + NYS UNEMPLOYMENT INSURANCE, PO BOX 4305, BINGHAMTON, NY 13902-4305
7460119                + SOUTHERN WINE, 313 UNDERHILL BOULEVARD, SYOSSET, NY 11791-3411
7460120                + SSOL, CPA, 136 SOUTH MAIN STREET, FREEPORT, NY 11520-3846
7483151                + STATE OF NEW YORK, DEPARTMENT OF LABOR, GOVERNOR W AVERELL HARRIMAN STATE, OFFICE BUILDING
                         CAMPUS, BUILDING 12 ROOM 256 ALBANY NY 12240-0001
7460121                + THE MEAT GUYS, 67-25 212 STREET, OAKLAND GARDENS, NY 11364-2507
7460122                + U. S. TRUSTEES' OFFICE-SDNY, U.S. FEDERAL OFFICE BUILDING, 201 VARICK STREET, SUITE 1006, NEW YORK, NY
                         10014-4811
7460123                + UNITED STATES ATTORNEY S OFC, ATTN: TAX & BANKRUPTCY UNIT, 86 CHAMBERS STREET, THIRD FLOO, NEW
                         YORK, NY 10007-1825
7460124                + VALUE SERVICE, 86 FREEPORT, FREEPORT, NY 11520-3801
7460125                + VLADA VON SHATS, 21 COLUMBIA AVENUE, CLIFFSIDE PARK, NJ 07010-3015
7460126                + WISS & CO., LLP, 354 EISENHOWER PARKWAY, LIVINGSTON, NJ 07039-1023

TOTAL: 35

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
                 18-13989-jlg              Doc 119         Filed 07/25/21 Entered 07/26/21 00:11:00                                     Imaged
                                                          Certificate of Notice Pg 3 of 4
District/off: 0208-1                                                    User: Admin                                                          Page 2 of 3
Date Rcvd: Jul 23, 2021                                                 Form ID: 131                                                       Total Noticed: 42
Recip ID                     Notice Type: Email Address                                Date/Time                Recipient Name and Address
smg                          EDI: IRS.COM
                                                                                       Jul 23 2021 22:58:00     Internal Revenue Service, PO Box 7346,
                                                                                                                Philadelphia, PA 19101-7346
smg                          Email/Text: nys.dtf.bncnotice@tax.ny.gov
                                                                                       Jul 23 2021 18:51:00     New York State Tax Commission,
                                                                                                                Bankruptcy/Special Procedures Section, P.O. Box
                                                                                                                5300, Albany, NY 12205-0300
7460100                + Email/Text: arlegal@amtrustgroup.com
                                                                                       Jul 23 2021 18:51:00     AMTRUST NORTH AMERICA, 800 SUPERIOR
                                                                                                                AVENUE E., CLEVELAND, OH 44114-2601
7460116                + Email/Text: nys.dtf.bncnotice@tax.ny.gov
                                                                                       Jul 23 2021 18:51:00     NYS DEPARTMENT OF FINANCE, WA
                                                                                                                HARRIMAN CAMPUS, ALBANY, NY
                                                                                                                12227-0001
7460117                + Email/Text: nys.dtf.bncnotice@tax.ny.gov
                                                                                       Jul 23 2021 18:51:00     NYS DEPT. OF TAX. & FINAN,
                                                                                                                BANKRUPTCY UNIT, P.O. BOX 5300,
                                                                                                                ALBANY, NY 12205-0300
7481327                + Email/Text: nys.dtf.bncnotice@tax.ny.gov
                                                                                       Jul 23 2021 18:51:00     NYS Department of Taxation & Finance, 15
                                                                                                                MetroTech Center, Brooklyn, NY 11201-3818
7471936                      Email/Text: nys.dtf.bncnotice@tax.ny.gov
                                                                                       Jul 23 2021 18:51:00     New York State Department of Taxation &
                                                                                                                Finance, Bankruptcy Section, PO Box 5300,
                                                                                                                Albany, New York 12205-0300

TOTAL: 7


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason       Name and Address
7460109          *                   Department of the Treasury, Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101-7346
7460107          ##+                 GLOBAL COVERAGE, 9 EAST 37 STREET, NEW YORK, NY 10016-2822
7532163          ##+                 Samovar Management Group, Inc, 16 Rockhill Drive, Livingston, NJ 07039-1832

TOTAL: 0 Undeliverable, 1 Duplicate, 2 Out of date forwarding address


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 25, 2021                                            Signature:           /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 23, 2021 at the address(es) listed below:
Name                                 Email Address
Gabriel Del Virginia, Esq.
                                     on behalf of Debtor Russian Samovar Inc. gabriel.delvirginia@verizon.net

Jeffrey K. Cymbler
                                     on behalf of Creditor NYS Department of Taxation & Finance Jeffrey.Cymbler@tax.ny.gov

Jessica Amy Malkin
                                     on behalf of Creditor Alvin Nederlander Associates Inc. dmalkin@dmalkinlaw.com
                18-13989-jlg    Doc 119        Filed 07/25/21 Entered 07/26/21 00:11:00                                  Imaged
                                              Certificate of Notice Pg 4 of 4
District/off: 0208-1                                       User: Admin                                                          Page 3 of 3
Date Rcvd: Jul 23, 2021                                    Form ID: 131                                                       Total Noticed: 42
Shannon Anne Scott
                          on behalf of U.S. Trustee United States Trustee shannon.scott2@usdoj.gov shannon.scott2@usdoj.gov

Thomas Robert Dominczyk
                          on behalf of Creditor AmTrust North America Inc. on behalf of Security National Insurance Company
                          tdominczyk@mauricewutscher.com, thomas-dominczyk-5025@ecf.pacerpro.com

United States Trustee
                          USTPRegion02.NYECF@USDOJ.GOV


TOTAL: 6
